Citation Nr: 1501975	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  08-17 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The Veteran served on active duty from May 1953 to May 1957 and again from August 1957 to January 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a low back disorder.  

The Veteran requested a Travel Board hearing and in August 2011, he withdrew his request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts, in essence, that service connection for a low back disorder is warranted based on service incurrence.  

Shortly after service separation in March 1985, the Veteran was scheduled for a VA examination.  He complained of a low back disorder, but the musculoskeletal system was found to be normal.  No evidence of any narrative history of the low back or x-rays were shown.  An August 1985 rating decision deferred action on the issue, pending the receipt of additional records requested.  The issue was never rated thereafter, and the case remained pending until the June 2006 rating denied service connection.  The Veteran's private physician has associated the Veteran's low back disorder with multilevel degenerative changes with 32 years as an inservice air craft mechanic and cumulative trauma.  A VA examination is necessary to render an opinion as the origin of the low back disorder.  See 38 C.F.R. § 3.159(c)(4) (2014).  

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all relevant VA medical records and any other medical evidence that may have come into existence since the time the claims file was last updated by the AOJ.  
 
2.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed low back disorder.  All indicated tests and studies are to be performed.  In connection with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a low back disorder as the result of active duty service, to include whether arthritis was manifested to a compensable degree within one year of service discharge.  The examiner should address the Veteran's claim of cumulative trauma related to 32 years in service as an aircraft mechanic as the basis for his low back disorder.  

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).   

3.  Following completion of the above and any other development or action deemed necessary, the AOJ should readjudicate the claim on appeal.  If the claim remains denied, the Veteran and his representative, should be provided a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if deemed appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

